DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Status of Claims
	The amendment filed on 12/08/2021 has been entered. Claim(s) 1-12 remain pending and have been examined below.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardo et al (US PGPUB No. 2004/0248508) in view of Swedek et al (US PGPUB No. 2011/0281510), hereinafter referred to as Lombardo and Swedek, respectively.
Regarding claim 1 (Currently Amended), Lombardo discloses a polishing table for a polishing apparatus configured to polish a substrate (page 1, paragraph [0002]), having a support surface configured to support a polishing pad (fig 4, layers 1, 3 and 5 are considered part of a table and for a support surface to support the pad, 4), said polishing pad being adapted to be used for polishing a substrate (page 1, paragraph [0002]), said polishing table comprising: 
	a stacked body (fig 4, 1, 3, and 5) comprising a stack of a porous layer (page 2, paragraph [0030], 3) and a non-porous layer (page 2, paragraph [0027], 1 is the rotating platen, and is thus a non-porous layer), said porous layer including open pores that are open at a surface thereof disposed to face a polishing pad (page 2, paragraph [0030], 3 is made from non-woven materials, and thus comprises open pores); and 
	a resin-based coating material (pages 3 and 4, paragraphs [0036 and 0039], 5 is a resin that penetrates into 3 and whose function is to prevent the polishing layer from penetrating into 3) provided between said porous layer and the polishing pad (fig 4, 5 is between 3 and 4), such that said resin-based coating material adheres to said porous layer at least within said open pores and forms at least a part of said support surface of said polishing table (page 3, paragraph [0036], 5 penetrates 3, and fig 4, 5 forms at least a part of the support surface for the polishing pad 4).
	Lombardo does not explicitly disclose an adhesive layer provided on said pad; and the resin-based coating material provided between said porous layer and said layer of adhesive of the polishing pad.
	Swedek teaches a polishing table for a polishing apparatus configured to polish a substrate (page 2, paragraph [0020]), having a support surface (page 2, paragraph [0022], 16) (page 2, paragraph [0022], 20) through a layer of adhesive preliminarily provided on said polishing pad (page 2, paragraph [0022], 28 is on the bottom of the polishing pad, 20).
	Obvious to incorporate an adhesive on the bottom of the polishing pad to adhere to the support surface, and when in the system of Lomardo, to be between the resin-based coating material and the polishing pad, because it is desirable for the pad and the support surface to rotate as a single piece without slippage between the support surface and the pad, where the adhesive creates a strong bond between the polishing pad and support surface.
	Regarding claim 2 (Previously Presented), Lombardo as modified further discloses the polishing table according to claim 1, wherein said resin-based coating material is disposed such that said surface of the porous layer disposed to face the polishing pad is entirely covered by said resin-based coating material (page 3, paragraph [0036]).
	Regarding claim 3 (Previously Presented), Lombardo as modified further discloses the polishing table according to claim 1, wherein said resin-based coating material is disposed only in said open pores (page 3, paragraph [0037], 5 is only within 3), and said support surface of the polishing table is formed by said surface of the porous layer outside said open pores and said resin-based coating material disposed in said open pores (page 3, paragraph [0037], since 5 is formed only within 3, there exists a surface which comprises 3 and 5).
	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardo et al (US PGPUB No. 2004/0248508) in view of Swedek et al (US PGPUB No. 2011/0281510) as applied to claims 1-3, respectively, and in further view of Kosuge (US PGPUB 2015/0118944), hereinafter referred to as Lombardo, Swedek, and Kosuge, respectively.
Regarding claims 7 (Previously Presented), 8 (Previously Presented), and 9 (Previously Presented), Lombardo as modified discloses the elements of the claimed invention as stated above in claims 1-3, respectively, but does not explicitly disclose wherein said non-porous layer includes a flow passage formed therein, which allows a cooling fluid to flow through the polishing table, said flow passage being formed in a position remote from a connection between said porous layer and said non-porous layer.
	Kosuge teaches a polishing apparatus (fig 1, 100) having a support surface (fig 2, 110, 111, and 108), with a silicone layer being a part of the support surface (fig 2, 111), and a non-porous layer (fig 2, 110), where the non-porous layer includes a flow passage (fig 5, 1111), where the flow passage is formed in a position remote from a connection between said porous layer and said non-porous layer (page 5, paragraph [0085], 1111 is formed through  conduction paths 1159 which is remote from the connection between the porous layer and the non-porous layer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lombardo with the teachings of Kosuge to incorporate the flow passages(s) into the non-porous layer because the passage(s) aid in the attachment of the polishing pad and in the removal of the polishing pad (Kosuge, page 5, paragraph [0085], summarized).
	The recitation “which allows a cooling fluid to flow through the polishing table” is considered to be an intended use limitation. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations .

Allowable Subject Matter
Claims 4-6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claims 4 (Previously Presented), 5 (Previously Presented), and 6 (Previously Presented), the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “wherein said porous layer comprises a ceramic material” together in combination with the rest of the limitations in the independent claim.
	Claim(s) 10-12 would be allowed as being dependent on claims 4-6, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goetz (US PGPUB NO. 2002/0111120) teaches a polishing pad comprising multiple layers secured together with adhesive but does not teach a porous layer in the table comprising ceraminc. Herb et al (US Patent No. 6,599,175) teaches an apparatus with a platen, a polishing pad, and a plurality of stacked layers in the sub-pad but does not teach the sub-pad comprising ceramic. Bottema et al (US Patent No. 7,497,763) teaches a polishing apparatus having a polishing pad and platen, the platen being made from a combination of ceramic and resin, but does not teach the platen having multi-stacked layers. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/ROBERT F NEIBAUR/Examiner, Art Unit 3723

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723